DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-9 in the reply filed on 8/02/21 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/02/21.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajiwara et al. (US PGPub 2011/0290863, hereinafter referred to as “Kajiwara”).
Kajiwara discloses the semiconductor device as claimed. See figures 1-8 and corresponding text, where Kajiwara teaches, pertaining to claim 1, a semiconductor device comprising: 
a lead frame (11); 
a semiconductor chip (13) provided above the lead frame (11); and 
(12) including a sintered material containing a predetermined metal material and a predetermined resin, the bonding material including a first portion provided between the lead frame (11) and the semiconductor chip (13), and a second portion provided on the lead frame around the semiconductor chip, the bonding material bonding the lead frame and the semiconductor chip, wherein an angle formed by a lower face of the semiconductor chip and an upper face of the second portion adjacent to the lower face is 80 degrees or less (figure 5; [0073-0076]). 
Kajiwara teaches, pertaining to claim 2, wherein the predetermined resin includes a polyethylene resin, a polypropylene resin, a vinyl chloride resin, a polystyrene resin, an acrylonitrile styrene resin, an ABS resin, a polyethylene terephthalate resin, a methacrylic resin, a polyvinyl alcohol resin, a vinylidene chloride resin, a polycarbonate resin, a polyamide resin, an acetal resin, a polybutylene terephthalate resin, a fluororesin, a phenol resin, a melamine resin, a urea resin, a polyurethane resin, an epoxy resin, or an unsaturated polyester resin (figure 5; [0073-0076], [0090], epoxy). 
Kajiwara teaches, pertaining to claim 3, wherein the predetermined resin includes an epoxy resin ([0090]). 
Kajiwara teaches, pertaining to claim 4, wherein the semiconductor chip has a chip thickness of less than 200 .mu.m ([0092]). 
Kajiwara teaches, pertaining to claim 5, wherein the bonding material is a die attach material (figure 5; [0073-0076]). 
Kajiwara teaches, pertaining to claim 6, wherein the predetermined metal material includes gold (Au), platinum (Pt), palladium (Pd), ruthenium (Ru), rhodium (Rh), 
Kajiwara teaches, pertaining to claim 7, wherein the predetermined metal material includes silver (Ag), copper (Cu), or gold (Au) [0073-0076]). 
Kajiwara teaches, pertaining to claim 8, wherein a height of the second portion is higher than a height of the first portion (figure 5; [0073-0076]). 
Kajiwara teaches, pertaining to claim 9, wherein a height of the second portion is lower than a height of the first portion (figure 5; [0073-0076]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             September 11, 2021